DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang, C.; Forth, J.; Wang, W.; Hong, K.; Smith, G. S.; Helms, B. A.; Russell, T. P. Nat. Nanotechnol. 2017, 12, 1060-1064 [IDS 5/31/19].
Regarding claims 1-9 and 11:  Huang et al. (Nat. Nanotechnol. 2017, 12, 1060-1064) discloses a method of preparing bicontinuous jammed emulsions (bijels) [abstract], wherein carboxylic acid-functionalized polystyrene (PS-CO2H) nanoparticles (16.5 nm; §Methods) dispersed in water are vortex mixed with amine-functionalized polydimethylsiloxane (PDMS-NH2) of molecular weight 1,000 g/mol and 3,000 g/mol in decane to afford liquid bicontinuous .  

Claim(s) 12-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang, C.; Forth, J.; Wang, W.; Hong, K.; Smith, G. S.; Helms, B. A.; Russell, T. P. Nat. Nanotechnol. 2017, 12, 1060-1064 [IDS 5/31/19].
Regarding claims 12-19:  Huang et al. (Nat. Nanotechnol. 2017, 12, 1060-1064) discloses bicontinuous jammed emulsions (bijels) [abstract], wherein carboxylic acid-functionalized polystyrene (PS-CO2H) nanoparticles (16.5 nm; §Methods) dispersed in water are vortex mixed with amine-functionalized polydimethylsiloxane (PDMS-NH2) of molecular weight 1,000 g/mol and 3,000 g/mol in decane to afford liquid bicontinuous systems by jamming of nanoparticle surfactants at the oil-water interface [pg. 1061; §Methods; Fig. 1; Fig 4C].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al. (US 2015/0102265).
Regarding claims 1, 3-6, 8 and 11:  Russell et al. (US ‘265) discloses a method of preparing a stabilized assembly [abstract; 0008; 0058-0072], wherein carboxylate-functionalized polystyrene nanoparticles (15 nm diameter) were dispersed in water, added to a mixture of 95 vol% high viscosity silicone oil (60,00 cSt) and 5 vol % low viscosity silicone oil (50 cSt) having amine end groups. The resulting water oil mixture was stirred with a stir rod, kept at room temp for 12 h, thereby affording nanoparticle surfactants as a result of the carboxylate-amine interactions.  An electric field was applied and removed.  The nanoparticle surfactants jammed at the droplet interface, arrested further relaxation, and kinetically trapped the droplet in a non-equilibrium, non-spherical shape [0067-0072].  Russell et al. (US ‘265) discloses amine functionalized polydimethylsiloxane and/or bis(amine)functionalized polydimethylsiloxane as the end-functionalized polymer [0025], wherein the polymers have molecular weights of 1,000 to 10,000 Daltons [0026].
Russell et al. (US ‘265) does not specifically disclose the example containing the bis(amine)functionalized polydimethylsiloxane.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have included bis(amine)functionalized polydimethylsiloxane based on the invention of Russell et al. (US ‘265), and would have been motivated to do so since Russell et al. (US ‘265) suggests that the composition can contain a combination of the amine functionalized polydimethylsiloxane and the bis(amine)functionalized polydimethylsiloxane as the end-functionalized polymer [0025-0026].  Additionally, “It is prima In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
Regarding claim 2:  Russell et al. (US ‘265) discloses the external mixing can be achieved by shear deformation fields [0031] [see MPEP 2112.02].
Regarding claims 7 and 9:  Russell et al. (US ‘265) discloses the polymers have molecular weights of 1,000 to 10,000 Daltons [0026].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) [See MPEP 2144.05].

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang, C.; Forth, J.; Wang, W.; Hong, K.; Smith, G. S.; Helms, B. A.; Russell, T. P. Nat. Nanotechnol. 2017, 12, 1060-1064 as applied to claim 1 above.
Regarding claim 10:  Huang et al. (Nat. Nanotechnol. 2017, 12, 1060-1064) discloses the basic claimed method [as set forth above with respect to claim 1]; wherein Huang et al. (Nat. Nanotechnol. 2017, 12, 1060-1064) discloses carboxylic acid-functionalized silica (Silica-CO2H) nanoparticles (25 nm; §Methods), amine-functionalized polystyrene (PS-NH2) of molecular weight 1,000 g/mol and 5,000 g/mol in toluene [§Methods].  Huang et al. (Nat. Nanotechnol. 2017, 12, 1060-1064) discloses Silica-CO2H nanoparticles with PS-NH2 of molecular weight 1,000 g/mol and 5,000 g/mol in toluene [Fig. 4B]; note: Silica-CO2H exchanged for PS-CO2H as et al. (Nat. Nanotechnol. 2017, 12, 1060-1064) discloses molecular weights of 1-10 kg/mol [pg. 1061].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) [See MPEP 2144.05].

Claims 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al. (US 2015/0102265).
Regarding claims 12-18:  Russell et al. (US ‘265) discloses a stabilized assembly [abstract; 0008; 0058-0072], wherein carboxylate-functionalized polystyrene nanoparticles (15 nm diameter) were dispersed in water, added to a mixture of 95 vol% high viscosity silicone oil (60,00 cSt) and 5 vol % low viscosity silicone oil (50 cSt) having amine end groups. The resulting water oil mixture was stirred with a stir rod, kept at room temp for 12 h, thereby affording nanoparticle surfactants as a result of the carboxylate-amine interactions.  An electric field was applied and removed.  The nanoparticle surfactants jammed at the droplet interface, arrested further relaxation, and kinetically trapped the droplet in a non-equilibrium, non-spherical shape [0067-0072].  Russell et al. (US ‘265) discloses amine functionalized polydimethylsiloxane and/or bis(amine)functionalized polydimethylsiloxane as the end-functionalized polymer [0025], wherein the polymers have molecular weights of 1,000 to 10,000 Daltons [0026].
Russell et al. (US ‘265) does not specifically disclose the example containing the bis(amine)functionalized polydimethylsiloxane.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have included bis(amine)functionalized et al. (US ‘265), and would have been motivated to do so since Russell et al. (US ‘265) suggests that the composition can contain a combination of the amine functionalized polydimethylsiloxane and the bis(amine)functionalized polydimethylsiloxane as the end-functionalized polymer [0025-0026].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
Regarding claim 19:  Russell et al. (US ‘265) discloses the polymers have molecular weights of 1,000 to 10,000 Daltons [0026].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) [See MPEP 2144.05].

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang, C.; Forth, J.; Wang, W.; Hong, K.; Smith, G. S.; Helms, B. A.; Russell, T. P. Nat. Nanotechnol. 2017, 12, 1060-1064 as applied to claim 12 above.
Regarding claim 20:  Huang et al. (Nat. Nanotechnol. 2017, 12, 1060-1064) discloses the basic claimed method [as set forth above with respect to claim 12]; wherein Huang et al. (Nat. Nanotechnol. 2017, 12, 1060-1064) discloses carboxylic acid-functionalized silica (Silica-CO2H) nanoparticles (25 nm; §Methods), amine-functionalized polystyrene (PS-NH2) of molecular weight 1,000 g/mol and 5,000 g/mol in toluene [§Methods].  Huang et al. (Nat. Nanotechnol. 2017, 12, 1060-1064) discloses Silica-CO2H nanoparticles with PS-NH2 of molecular weight 1,000 g/mol and 5,000 g/mol in toluene [Fig. 4B]; note: Silica-CO2H exchanged for PS-CO2H as the nanoparticle [see MPEP2131.02].  Huang et al. (Nat. Nanotechnol. 2017, 12, 1060-1064) discloses molecular weights of 1-10 kg/mol [pg. 1061].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) [See MPEP 2144.05].

See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767